Fourth Court of Appeals
                                San Antonio, Texas
                                      May 15, 2019

                                   No. 04-19-00125-CV

                             EX PARTE A.X.L. JR., a Child

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2019FLK00214D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding

                                        ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Appellant is unable to afford payment of court costs; no costs of
court are taxed in this appeal.

      It is so ORDERED on May 15, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court